Luke, J.
In each of these eases the supporting affidavits, as to the character, residence, associates, etc., of the two “newly discovered” witnesses, fail to state the names of their associates; and therefore, under *393repeated decisions of the Supreme Court and of this court, it was not error for the judge to refuse to entertain the extraordinary motion for a new trial, based solely upon the alleged newly discovered evidence of the two witnesses. Furthermore, the alleged newly discovered evidence is merely impeaching, and is not of that extraordinary character which is required to obtain a new trial upon an extraordinary motion therefor. See, in this connection, Cox v. Hillyer, 65 Ga. 57; Seaboard Air-Line Ry. v. Reid, 6 Ga. App. 18 (63 S. E. 1130) ; Griffin v. Brand, 18 Ga. App. 641 (90 S. E. 90).
B. G. Broyles, Madison Bell, Paul L. Lindsay, for applicants.
The court did not err in refusing to entertain the extraordinary motion for a new trial or in refusing to certify the bill of exceptions.

Mandamus nisi denied.


Broyles, O. J., disqualified. Jenhins, P. J., and Bloodworth, J., concur.